              Case 3:20-cv-00103 Document 1 Filed 04/17/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF TEXAS
                                  (EL PASO DIVISION)

                                                  )
  STEPHANIE HERNANDEZ,
                                                  )
                                                  )
                Plaintiff,                        )
                                                  )       Case No. 3:20-cv-103
        vs.                                       )
                                                  )
  CVS RX SERVICES, INC.,                          )
                                                  )
                                                  )
                Defendant.                        )

        DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, CVS Rx Services,

Inc. (“CVS” or “Defendant”), hereby removes the above-captioned action from the

243rd District Court, El Paso County to the United States District Court for the

Western District of Texas, El Paso Division, on the basis of diversity jurisdiction. In

support of removal, the Defendant states as follows:

       1.      State Court Action

       CVS Rx Services, Inc. was named as a Defendant in a civil action brought in

the 243rd District Court in and for El Paso County, Texas, styled, Stephanie

Hernandez v. CVS Rx Services, Inc., Case No. 2020DCV0947. A true and correct copy

of all process and pleadings served upon CVS are attached hereto as Exhibits B-1

Through B-3 in compliance with 28 U.S.C. § 1447(b). In this action, Plaintiff


DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446             PAGE 1
             Case 3:20-cv-00103 Document 1 Filed 04/17/20 Page 2 of 5




Stephanie Hernandez (“Plaintiff”) alleges that CVS terminated her employment as a

staff pharmacist on or about July 10, 2019, for sharing her confidential employee

credentials.    Plaintiff asserts this was a pretextual reason and CVS, instead,

terminated her in retaliation for her alleged protected activity. On March 25, 2020,

Plaintiff served CVS with process in this matter. See Exhibit B-4.

       2.      Requirements for Removal

       In accordance with 28 U.C.S. § 1446(a), Defendant attaches the following to its

Notice of Removal:

               Exhibit A: Index of all matters filed in the State Court Action that
               clearly identifies each document and indicates the document was filed.

               Exhibit B: Copies of all process and pleadings in the State Court Action,
               individually tabbed and arranged in order of filing under Tabs B1
               through B4.

               Exhibit C: Declaration of Melanie K. Luker.

               Exhibit D: Notice of Filing Notice of Removal to be filed with the Clerk
               of the Court for El Paso County, Texas.

       3.      Diversity Jurisdiction

       This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1332,

and it may be removed to this Court pursuant to 28 U.S.C. § 1441. As shown below,

this is a civil action in which the Plaintiff is a resident of the State of Texas and

Defendant is not, and in which the amount in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs. Accordingly, removal is proper in this case.

               a.     Diversity of Citizenship

       For the purposes of diversity jurisdiction, a corporation is deemed a citizen of



DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446               PAGE 2
             Case 3:20-cv-00103 Document 1 Filed 04/17/20 Page 3 of 5




the state of its incorporation and a citizen of the state constituting its principal place

of business. Pacheco v. Am. Smelting & Ref. Co., 2016 U.S. Dist. Lexis 11613 *4 – 5

(W.D. Tex. 2005) (citing 28 U.S.C. § 1332(c) (2005) (for purposes of establishing

diversity of citizenship, a corporation is deemed a citizen of the state of its

incorporation and a citizen of the state constituting its principal place of business)).

In Hertz Corporation v. Friend, the United States Supreme Court held that “the

phrase ‘principal place of business’ [in 28 U.S.C. § 1332(c)(1)] refers to the place where

the corporation's high level officers direct, control, and coordinate the corporation's

activities.” 130 S. Ct. 1181, 1186, 175 L. Ed. 2d 1029 (2010); see Balachander v. AET,

Inc., 2011 U.S. Dist. Lexis 109787 *1-2 (S.D. Tex. 2011) Defendant CVS Rx Services,

Inc. is a corporation organized under the laws of the State of New York.             (See

Declaration of Melanie Luker (“Luker Decl.”) at ¶ 3, attached as Exhibit C.) CVS Rx

Services, Inc.’s principal place of business is Rhode Island. (Id. at ¶ 4.)

       Upon information and belief, Plaintiff is a resident of the State of Texas. (See

Petition, ¶ 2.) There is, therefore, complete diversity of citizenship between Plaintiff

and Defendant. See 28 U.S.C. § 1332.

               b.     Amount in Controversy

       Plaintiff’s Petition explicitly states, “… Plaintiff pleads that she anticipates at

this time that the amount of damages she will request the jury to assess at trial will

be between $200,000 to $1,000,000.” (See Petition, ¶ 14.) Therefore, the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs and

the amount in controversy is satisfied for diversity jurisdiction.



DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446                PAGE 3
             Case 3:20-cv-00103 Document 1 Filed 04/17/20 Page 4 of 5




       4.      Timeliness of Notice of Removal

       CVS was served with process on March 25, 2020. Removal of this action is,

therefore, timely under 28 U.S.C. § 1446(b).

       5.      As required by 28 U.S.C § 1446(d), the Defendant will promptly give all

parties written notice of the filing of this Notice of Removal and will promptly file a

copy of this Notice of Removal with the Clerk of the Court for El Paso County, Texas,

where the State Court Action is currently pending. See Exhibit D.

       6.      Relief Requested

       CVS requests that the United States District Court for the Western District of

Texas assume jurisdiction over the above-captioned action and issue such further

orders and processes as may be necessary to bring before it all parties necessary for

the trial of this action.

       DATED this 17th day of April, 2020.

                                                   Respectfully submitted,



                                                   /s/ R. Shawn Oller
                                                   R. Shawn Oller
                                                   soller@littler.com
                                                   Texas State Bar No. 00794399
                                                   LITTLER MENDELSON
                                                   A PROFESSIONAL CORPORATION
                                                   2425 E. Camelback Road, Suite 900
                                                   Phoenix, AZ 85016
                                                   602.474.3600 (Telephone)
                                                   602.957.1801 (Telecopier)

                                                   ATTORNEYS FOR DEFENDANTS


DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446               PAGE 4
             Case 3:20-cv-00103 Document 1 Filed 04/17/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of April, 2020, I electronically submitted
the foregoing document with the Clerk of the Court using the ECF system for filing.
Based on the records currently on file, the Clerk of the Court will transmit a Notice
of Electronic Filing to the following ECF Registrants:


       John A. Wenke
       501 E. California Avenue
       El Paso, Texas 79902
       (915) 351 – 8877
       Fax: (915) 351 – 9955
       lawoffice@johnwenke.com
       ATTORNEY FOR PLAINTIFF

                                                    /s/ R. Shawn Oller
                                                    R. Shawn Oller


4851-2355-9610.1 090142.1251




DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332, 1441 AND 1446             PAGE 5
